COLEMAN, Justice
(dissenting).
Reference to Official Proceedings, Constitutional Convention 1901, Vol. 2, pp. 1774-1843, discloses that the convention clearly understood the difference between the word, “crime,” and the word, “misdemeanors,” appearing in the report of the Committee on Local Legislation. At considerable length, the convention discussed the question of permitting or prohibiting the enactment of local laws relating to intoxicating liquor. The will of the convention appears to be that the legislature should be left free to pass local laws making an act punishable as a misdemeanor in one locality but not punishable at all in another locality.
When Subdivision 15 (now 14) of Section 104 came up for consideration, the convention recognized that if Subdivision 15 were placed in the constitution as reported by the committee, then the legislature could not pass a local law fixing the punishment for a liquor violation which was a misdemeanor. The Official Proceedings, supra, shows the following action by the convention :
“The clerk then read sub-division 15, as follows:
“ ‘Fifteenth — Fixing the punishment of crime or misdemeanors.’
“MR. WALKER — I offer an amendment to that sub-division.
“The clerk then read the amendment as follows:
“ ‘Amend by striking out the words “or misdemeanors.” ’
“MR. O’NEAL — I desire to state, on behalf of the Committee, that we accept the amendment offered by the gentleman from Madison (Mr. Walker).
“MR.' deGRAFFENREID — I want to ask the Committee for information. As I understand it, the Convention has indicated by a vote that it does not propose to interfere with the power of the General Assembly to pass local laws with reference to liquor, and if so, there will have to be penalties attached for the intraction (sic) of such laws.
“THE PRESIDENT — The question is on the amendment offered by the gentleman from Madison to strike out the words ‘or misdemeanors’ at the end of the line. Upon a vote being taken the amendment was adopted.
*386“MR. CARMICHAEL (Colbert) — I now move to strike out subdivision IS.
“Upon a vote being taken the motion was lost.
“MR. O’NEAL — I move the adoption of the subdivision as amended.
“And the same.was adopted.” (Pages 1842, 1843)
In Chancey v. State, supra, this court clearly and, I submit, correctly decided that Subdivision 14 did not forbid the legislature’s enacting a local law fixing the punishment for a misdemeanor, although the misdemeanor was not a liquor violation.
For aught that has been made to appear, the construction of the constitution in Chancey’s case has stood unchallenged for more than half a century. I am not persuaded that any good reason has been presented which justifies reversing the former depision of this court and adopting the opposite construction of the constitution now, more than fifty years later, and, therefore, respectfully dissent.